Motion Denied; Order filed October 17, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00781-CV
                                    ____________

   In the Interest of L.M.W., L.M.W., J.M.L., J.B.L., A.M.L., A.R.P. aka B.G.L.,
                                    Children


                       On Appeal from the 314th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2011-02871J


                                         ORDER

       This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue. Appellant was granted an extension of time to file
the brief until October 17, 2012, with a notation that no further extensions would be
granted. No brief has been filed. On October 15, 2012, appellant filed a second motion
for extension of time requesting an additional twenty-day extension.

       Appeals in parental termination cases and child protection cases are to be brought
to final disposition within 180 days of the date the notice of appeal is filed. See Tex. R.
Jud. Admin. 6.2(a). Accordingly, appellant’s motion is DENIED.
       Unless appellant files a brief with the clerk of this court on or before October 29,
2012, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                         PER CURIAM